          Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Geiger, et al.,                           No. CV-18-01443-PHX-JAT
10                  Plaintiffs,                       ORDER
11   v.
12   Creative Impact Incorporated,
13                  Defendant.
14
15            Pending before the Court are the parties’ Daubert motions to exclude certain
16   expert witnesses. (Doc. 66; Doc. 69; Doc. 70). The Court now rules.1
17   I.       BACKGROUND
18            Plaintiffs Brenda Geiger, CJ Gibson, Jessa Hinton, Jessica Killings, and Rosa
19   Acosta assert three claims against Defendant Creative Impact Incorporated: (1) false light
20   invasion of privacy under Arizona law, (2) misappropriation of likeness under Arizona
21   law, and (3) a Lanham Act claim pursuant to 15 U.S.C. § 1125(a).2 (Doc. 1-1). The basic
22
     1
       Plaintiffs request oral argument on Defendant’s Daubert motions (Doc. 66; Doc. 70).
23   (Doc. 80; Doc. 81). The request for oral argument is denied because the issues have been
     fully briefed and oral argument would not have aided the Court’s decisional process.
24   Partridge v. Reich, 141 F.3d 920, 926 (9th Cir. 1998); Lake at Las Vegas Inv’rs Grp. v.
     Pac. Dev. Malibu Corp., 933 F.2d 724, 729 (9th Cir. 1991); Prison Legal News v. Ryan,
25   No. CV-15-02245-PHX-ROS, 2019 WL 1099882, at *1 n.1 (D. Ariz. Mar. 8, 2019).
     Plaintiffs also belatedly sought oral argument in their Reply (Doc. 91) to their motion to
26   preclude testimony by Dr. Michael Einhorn (Doc. 69), and thus, it is denied. LRCiv
     7.2(f). To the extent the Court considers the request, it finds that oral argument would not
27   have benefited the Court’s decisional process as the issues have been fully briefed.
28   2
       Though Plaintiffs assert their claim as one Lanham Act claim, there are actually two
     distinct claims: false association and false advertising. (Doc. 1-1 at 16–19; Doc. 73 at 15;
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 2 of 17



 1   underlying and undisputed factual context is as follows. Defendant operates a strip club
 2   in Phoenix, Arizona. (Doc. 1-1 at 6; Doc. 73 at 2; Doc. 76 at 3). Plaintiffs were
 3   previously or are currently models. (Doc. 1-1 at 1–2; Doc. 73 at 4–10; Doc. 76 at 1–3).
 4   Defendant posted images of Plaintiffs in flyers that were posted online via social media.
 5   (Doc. 1-1 at 2; Doc. 73 at 3; Doc. 76 at 3, 15; Doc. 76-3 at 2–24 (examples of the flyers)).
 6   All of these images were from past photoshoots of Plaintiffs. (Doc. 70 at 7; Doc. 70-1 at
 7   19; Doc. 73 at 3–10). The flyers indicated that certain events were occurring at
 8   Defendant’s strip club (such as drink specials). (Doc. 73 at 3; Doc. 73-2 at 31; id. at 2–28
 9   (flyers); Doc. 76-3 at 2–24 (same)). Plaintiffs assert that the use of Plaintiffs’ images
10   implied that Plaintiffs were strippers at the Defendant’s strip club or at least that they
11   were affiliated with or promoted the strip club in some way. (Doc. 1-1 at 2–3; Doc. 76 at
12   3; Doc. 79 at 2–3).
13   II.    LEGAL STANDARD
14          A party seeking to offer expert testimony must show that the testimony meets the
15   requirements under Federal Rule of Evidence 702. Rule 702 provides:
16          A witness who is qualified as an expert by knowledge, skill, experience,
            training, or education may testify in the form of an opinion or otherwise if:
17
                   (a) the expert’s scientific, technical, or other specialized knowledge
18                 will help the trier of fact to understand the evidence or to determine
                   a fact in issue;
19                 (b) the testimony is based on sufficient facts or data;
20                 (c) the testimony is the product of reliable principles and methods;
                   and
21                 (d) the expert has reliably applied the principles and methods to the
22                 facts of the case.

23   Fed. R. Evid. 702. Trial judges fill their role as gatekeepers by making a preliminary
24   assessment on whether expert testimony is admissible. See Daubert v. Merrell Dow
25   Pharm., Inc., 509 U.S. 579, 589, 597 (1993). Specifically, “the trial judge must ensure
26   that any and all scientific testimony or evidence admitted is not only relevant, but
27   reliable.” Id. at 589. To satisfy Rule 702, the expert must be qualified, the expert’s
28   Doc. 79 at 12–18). That clarification, however, does not affect the Court’s decision on the
     pending Motions (Doc. 66; Doc. 69; Doc. 70).

                                                -2-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 3 of 17



 1   opinion must be reliable in that it is based on sufficient facts or data and is the product of
 2   reliable principles and methods, and the expert’s testimony must fit the case such that the
 3   expert’s opinions are relevant. See id. The Rule 702 inquiry is “a flexible one” and its
 4   “focus, of course, must be solely on principles and methodology, not on the conclusions
 5   that they generate.” Id. at 594–95.
 6          Rule 702’s requirements are conditions for determining if expert testimony is
 7   admissible. Daubert, 509 U.S. at 592–93 & n.10; Bourjaily v. United States, 483 U.S.
 8   171, 175–76 (1987). Thus, Federal Rule of Evidence 104(a) requires that the party
 9   offering the expert testimony show by a preponderance of the evidence that the expert
10   testimony is admissible under Rule 702. See Fed. R. Evid. 104(a); Lust ex rel. Lust v.
11   Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996).
12   III.   ANALYSIS
13          As noted, Plaintiffs and Defendant have filed Daubert motions (Doc. 66; Doc. 69;
14   Doc. 70). The Court takes each in turn.
15          a.     Defendant’s Daubert Motions
16          Defendant moves to preclude testimony from Plaintiffs’ experts Martin Buncher
17   (“Buncher”) and Stephen Chamberlin (“Chamberlin”). (Doc. 66; Doc. 70).
18                 1.     Buncher
19          Defendant challenges the admissibility of Buncher’s expert testimony. (Doc. 66).
20   Buncher conducted a survey that “explore[d] possible confusion among consumers
21   exposed to [Defendant’s] advertising in terms of what they understood about the women’
22   [sic] appearances in the Internet advertising material.” (Doc. 66-1 at 30). Buncher also
23   compiled a report that summarizes his opinions. (Doc. 66-1). Defendant asks the Court to
24   preclude both. (Doc. 66 at 1).
25                        A.     Reliability
26          Defendant first challenges the reliability of Buncher’s survey and report. Survey
27   evidence is sufficiently reliable where the survey was conducted according to accepted
28   principles. Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1143 n.8 (9th Cir.


                                                 -3-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 4 of 17



 1   1997); E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1292 (9th Cir. 1992). An
 2   opponent’s challenges regarding technical or methodological inadequacies do not show
 3   the survey evidence is unreliable but instead go to the weight of the survey evidence. See
 4   Wendt v. Host Int’l, Inc., 125 F.3d 806, 814 (9th Cir. 1997); Keith v. Volpe, 858 F.2d 467,
 5   480 (9th Cir. 1988).
 6            Defendant makes four arguments that it asserts render Buncher’s survey and report
 7   unreliable. The Court takes each in turn.
 8                                i.    Lack of Control Group
 9            Defendant first claims that Buncher’s expert testimony must be precluded because
10   he did not use a control group. (Doc. 66 at 6–8). Defendant cites no law for the
11   proposition that a survey must be precluded as unreliable where there is no control group.
12   This issue is one for the factfinder, not for the Court on a Daubert motion, as it is an
13   asserted technical inadequacy that goes to weight, not admissibility. See Taylor v.
14   Trapeze Mgmt., LLC, No. 0:17-CV-62262-KMM, 2019 WL 1977514, at *3 (S.D. Fla.
15   Feb. 28, 2019); Mattel, Inc. v. MCA Records, Inc., 28 F. Supp. 2d 1120, 1135 (C.D. Cal.
16   1998).
17                                ii.   Forced Responses and Guessing
18            Defendant next claims that Buncher’s survey evidence must be precluded because
19   the “use of yes/no questions is problematic as it is more likely to yield biased responses
20   as [r]espondents are more likely to be agreeable and answer ‘yes’ than to answer ‘no.’”
21   (Doc. 66 at 8–9 (citing Doc. 66-2 at 6)). The principal support for this assertion is
22   Defendant’s rebuttal expert. (Doc. 66-2 at 6).
23            Again, this qualm has to do with an asserted technical inadequacy. “Challenges to
24   survey methodology go to the weight given the survey, not its admissibility.” Wendt, 125
25   F.3d at 814 (citing Prudential Ins. Co. of Am. v. Gibraltar Fin. Corp. of Cal., 694 F.2d
26   1150, 1156 (9th Cir. 1982)) (reversing district court’s refusal to admit survey evidence
27   based on the district court’s finding that it was “not a good survey”). For example, in
28   Prudential Insurance Co. of America, the Ninth Circuit noted that while some courts


                                                 -4-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 5 of 17



 1   have precluded survey evidence based on “[t]echnical unreliability,” such as where a
 2   survey “contained self-serving questions” and “failed to duplicate actual marketing
 3   conditions,” it is “the better course” to allow a survey into evidence over such complaints
 4   as those issues relate to the weight the factfinder should give the survey evidence. See
 5   Prudential Ins. Co. of Am., 694 F.2d at 1156. In other words, technical inadequacies in
 6   the survey, including the format of the questions or the manner in which it was taken,
 7   generally bear on the weight of the evidence, not its admissibility. Keith, 858 F.2d at 481
 8   (affirming district court’s decision to admit survey evidence despite opponent’s
 9   complaints about “the clarity of the survey questions” as survey director testified in
10   support of “the survey’s objectivity” and that the “methods used were . . . in accord with
11   generally accepted standards in the field”); Medlock v. Taco Bell Corp., No. 1:07-CV-
12   01314-SAB, 2015 WL 8479320, at *5 (E.D. Cal. Dec. 9, 2015) (stating that survey
13   “wording goes to the weight of the evidence”). Buncher indicated that he conducted the
14   survey in accordance with principles in the field and that the survey was designed to
15   ensure “survey trustworthiness.” (Doc. 80-1 at 3). Defendant’s complaint regarding the
16   questions asked of respondents goes to weight, not admissibility.
17                              iii.   Forced Responses and Guessing
18         Defendant next argues that the “[s]urvey evidence should be excluded as [s]urvey
19   questions were biased, poorly worded and made unsupported assumptions.” (Doc. 66 at
20   9–10). Once again, this challenge is centered on the formatting and wording of the
21   survey’s questions, which is related to survey methodology; thus, it goes to weight, not
22   admissibility. See Medlock, 2015 WL 8479320, at *5; United States v. H & R Block, Inc.,
23   831 F. Supp. 2d 27, 32 (D.D.C. 2011). Buncher states that the survey was conducted in
24   conformity with principles in the field and the survey was designed to ensure “survey
25   trustworthiness.” (Doc. 80-1 at 3). The Court therefore rejects Defendant’s argument. See
26   Keith, 858 F.2d at 481.
27
28


                                                -5-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 6 of 17



 1                                iv.   Prior Exposure to Flyers
 2           Defendant asserts that “the [s]urvey does not account for prior exposure to
 3   [f]lyers.” (Doc. 66 at 11–12). Defendant elaborated in its Reply that respondents who had
 4   seen the flyers before “would be more likely to believe that the women had agreed to
 5   promote the [c]lub, work at the [c]lub and/or participate in events at the [c]lub,” which
 6   would affect the survey’s results. (Doc. 92 at 9). Defendant also asserts, in its Reply, that
 7   respondents who had been to Defendant’s strip club before may have developed an
 8   opinion of it that would “influence[] their answers.” (Id.). Defendant does not
 9   substantiate either claim.
10           The heart of Defendant’s complaint goes back to its argument that Buncher’s
11   survey did not have an appropriate control, which Defendant itself acknowledges.
12   (Doc. 66 at 11–12; Doc. 92 at 8). The fact that the survey did not control for prior
13   exposure to the flyers is related to survey methodology, and it therefore goes to weight,
14   not admissibility. See Medlock, 2015 WL 8479320, at *5; Mattel, Inc., 28 F. Supp. 2d at
15   1135.
16                                v.    Conclusion
17           The Court finds that Buncher’s report and survey are admissible as they were
18   conducted in accordance with accepted principles. Buncher’s report includes a detailed
19   explanation of his methodology and how his methods conform with accepted principles
20   in the field. (Doc. 66-1 at 32–49). Moreover, Buncher is an expert—notably, Defendant
21   did not challenge his qualifications, there is no indication that Buncher has any stake in
22   the litigation (beyond being paid as most experts are), and there is no evidence that
23   respondents were aware of the purposes of the survey. Cf. Gibson v. County of Riverside,
24   181 F. Supp. 2d 1057, 1068–69 (C.D. Cal. 2002) (precluding survey evidence because
25   survey had “substantial and fundamental” deficiencies as it was not conducted by experts,
26   the recipients of survey “had a vested interest” in the result of the survey, and other
27   recipients had an interest in refusing to return the survey); G. v. Haw. Dep’t of Human
28   Servs., 703 F. Supp. 2d 1112, 1125–26 (D. Haw. 2010).


                                                 -6-
         Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 7 of 17



 1           The only possible indicium of unreliability is that Buncher knew that the survey
 2   was for this litigation, and particularly, he was asked “to explore possible confusion
 3   among consumers exposed to [Defendant’s] advertising in terms of what they understood
 4   about the women’ [sic] appearances in the Internet advertising material.” (Doc. 66-1 at
 5   30); cf. G., 703 F. Supp. 2d at 1125–26 (finding survey was not reliable because surveyor
 6   was not an expert, survey was not conducted independent of lawyers, surveyor knew “of
 7   the connection between the survey and the litigation,” and that respondents were likely
 8   aware “that the survey was part of an advocacy effort directed against [defendants] as
 9   opposed to an impartial attempt to obtain information” based on the surveyor’s
10   articulation of the survey’s purpose). Although some believe it is ideal that the surveyor
11   remain ignorant of the purpose behind the survey, knowledge of the survey’s purpose
12   does not render the survey necessarily unreliable as some level of attorney involvement
13   can be required to ensure the survey is “legally and factually relevant.”3 See United States
14   v. S. Ind. Gas & Elec. Co., 258 F. Supp. 2d 884, 894 (S.D. Ind. 2003). At any rate,
15   Defendant can probe any technical inadequacies on cross-examination.
16           In short, Plaintiffs have shown by the preponderance of the evidence that Buncher
17   conducted his survey and rendered his report in accordance with accepted principles in
18   the field. See Taylor, 2019 WL 1977514, at *3 (finding that Buncher’s survey evidence
19   3
       Indeed, the Court was unable to find a single case where any expert had been precluded
     from testifying solely due to knowledge of the litigation prior to drafting the survey. The
20   assertion that it is “ideal” that a surveyor is “unaware of the purposes of the survey or the
     litigation” is usually credited to a case decided by the Third Circuit. Pittsburgh Press
21   Club v. United States, 579 F.2d 751, 758 (3d Cir. 1978). First, the Court notes that the
     Third Circuit referenced an ideal, not a prerequisite, to admissibility of survey evidence.
22   If anything, that alone shows that the surveyor’s knowledge of the litigation goes to
     weight, not admissibility unless there are other indicia of diversion from accepted
23   practices in the field of surveying. But, even more problematic to this “ideal” is that it
     potentially trades reliability for relevance. As one court noted, “some level of attorney
24   involvement in the design of a survey, preferably by attorneys from both sides, may be
     desirable rather than objectionable” as “[t]he goal is a legally and factually relevant
25   survey.” S. Ind. Gas & Elec. Co., 258 F. Supp. 2d at 894. The only issue the Court can
     perceive from a surveyor’s knowledge of the litigation is that the surveyor may slant the
26   questions in favor of the party that hired the surveyor. But, this type of flaw goes to
     weight, not admissibility. E. & J. Gallo Winer, 967 F.2d at 1292; see United States v.
27   Abonce-Barrera, 257 F.3d 959, 965 (9th Cir. 2001) (noting that evidence of expert bias
     goes to the expert’s credibility). Accordingly, any issue relating to the fact that Buncher
28   knew of the litigation before crafting his survey goes to the weight of his findings.


                                                 -7-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 8 of 17



 1   was reliable under similar circumstances). The Court notes the Ninth Circuit’s
 2   admonition that “surveys in trademark cases are to be admitted as long as they are
 3   conducted according to accepted principles.” E. & J. Gallo Winery, 967 F.2d at 1292.
 4   Accordingly, Buncher’s expert testimony is reliable.
 5                         B.      Relevance
 6          Defendant also challenges the relevance of Buncher’s survey. (Doc. 66 at 12–17).
 7   Defendant once again merely takes aim at survey methodology. Defendant states that
 8   Buncher’s survey failed to “test whether each [p]ublication and each [d]igital [f]lyer
 9   deceived or had the tendency to deceive a substantial segment of the audience.” (Id. at
10   13). Defendant further takes issue with how the survey questions were framed and
11   presented to survey respondents, such as that the survey showed multiple images rather
12   than one at a time or that the survey did not provide a “don’t know” option for whether
13   respondents recognized who was in each flyer. (Id. at 12–17). As noted above, the
14   formatting and wording of questions relates to survey methodology, which goes to
15   weight, not admissibility. Supra Sections III(a)(1)(A)(ii), (iii); see Keith, 858 F.2d at 481;
16   Medlock, 2015 WL 8479320, at *5; H & R Block, Inc., 831 F. Supp. 2d at 32; see also
17   Taylor, 2019 WL 1977514, at *3 (rejecting similar challenges to Buncher’s survey
18   evidence). Similarly, the fact that Buncher failed to include every image of the Plaintiffs
19   in the survey is a criticism of the survey’s methodology that can be explored at trial. See
20   Taylor, 2019 WL 1977514. None of the asserted flaws Defendant points to indicate that
21   the survey is not relevant.
22          In sum, the Court finds that Plaintiffs have shown that Buncher’s testimony is
23   relevant to the issues in this case. Expert testimony is relevant if it is “sufficiently tied to
24   the facts of the case” such “that it will aid the jury in resolving a factual dispute.” See
25   Daubert, 509 U.S. at 591 (citation omitted). As noted above, Plaintiffs assert a false light
26   claim, appropriation claim, and Lanham Act claim for both false association and false
27   advertising. Buncher’s survey evidence will at least be relevant as to whether the flyers
28   imply that each of the Plaintiffs promoted or were associated with the Defendant’s strip


                                                  -8-
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 9 of 17



 1   club in some way, which is relevant to Plaintiffs’ claims. Therefore, the survey evidence
 2   will help the jury decide relevant issues, and thus the survey evidence is relevant.
 3                        C.      Conclusion
 4          The Court will deny the Daubert motion seeking to preclude Buncher’s expert
 5   testimony. (Doc. 66). “[S]urvey evidence should be admitted ‘as long as [it is] conducted
 6   according to accepted principles and [is] relevant.’” Fortune Dynamic, Inc., 618 F.3d at
 7   1037 (second two alterations in original) (quoting Wendt, 125 F.3d at 814). The Court
 8   finds that Buncher’s survey and report were conducted according to accepted principles
 9   in the field and that his testimony is relevant; therefore, Buncher’s expert testimony is
10   admissible.
11                 2.     Chamberlin
12          Defendant also asks the Court to preclude testimony from Plaintiffs’ expert
13   Chamberlin. (Doc. 70). Chamberlin “examine[d] the use and/or alteration of their images,
14   likenesses and identities by [Defendant] . . . and evaluate[d] and value[d] retroactively the
15   compensation Plaintiff[s] would and should have received for the use of each [m]odel’s
16   image.” (Doc. 70-1 at 57).
17          Defendant challenges the reliability of Chamberlin’s expert opinion. (Doc. 70 at
18   5–14). “[T]he relevant factors for determining reliability will vary from expertise to
19   expertise . . . .” See Fed. R. Evid. 702 Committee Notes on Rules—2000 Amendment. An
20   expert’s opinion can be based on “the application of extensive experience,” which
21   satisfies Rule 702(c)’s requirement that an expert opinion be based upon reliable
22   principles and methods. See id. Lack of peer review, publication, or general acceptance of
23   the expert’s methodology is not dispositive when an expert’s opinion is based on the
24   application of extensive experience, as the expert’s opinion is the product of the expert’s
25   experience—not science. See Aloe Vera of Am. Inc. v. United States, No. CV-99-01794-
26   PHX-JAT, 2014 WL 3072981, at *11 (D. Ariz. July 7, 2014); see also United States v.
27   Wilson, 484 F.3d 267, 274 (4th Cir. 2007) (“Experiential expert testimony . . . does not
28   ‘rely on anything like a scientific method.’” (quoting Fed. R. Evid. 702 Committee Notes


                                                 -9-
         Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 10 of 17



 1   on Rules—2000 Amendment)). Nonetheless, “[t]he trial judge in all cases of proffered
 2   expert testimony must find that it is properly grounded, well-reasoned, and not
 3   speculative before it can be admitted.” Fed. R. Evid. 702 Committee Notes on Rules—
 4   2000 Amendment.
 5            There is no doubt that Chamberlin has extensive experience as he has been an “an
 6   agent in the [m]odel and [t]alent industry” for the past thirty years. (Doc. 70-1 at 59, 65–
 7   66). Indeed, Defendant does not challenge Chamberlin’s qualifications. (See Doc. 70).
 8            Chamberlin based his calculation of Plaintiffs’ damages on his valuation of the
 9   hypothetical negotiated price that Defendant would pay each of the Plaintiffs to use their
10   respective image. (Doc. 70-1 at 57–58, 60–62). To determine that figure, Chamberlin
11   calculated how much each of the Plaintiffs would receive for Defendant’s use of their
12   image based on a “day rate.” (Id.). The day rate, according to Chamberlin, is the basis for
13   all negotiations in the industry, which is the “base rate of compensation”—related to a
14   variety of factors—“for the [m]odel[’s] time on the day of the shoot.” (Id. at 61–62).
15   These factors include “a model/talent’s desirability, . . . work history, . . . the
16   embarrassment factor . . . and the type of exposure, or the ‘[u]sage.’” (Id.). Additionally,
17   Chamberlin assumes each model would receive the same rate as the day rate for each
18   usage of an image from the photoshoot, which typically comes with a time period in
19   which the model’s image may be used. (Id. at 61; id. at 109–10 (excerpt of The White
20   Book: A Guide to Model Fees4); id. at 111 (chart for social media usage)). Chamberlin
21
     4
       Defendant asserts that The White Book “is not reliable as it is a U.K. publication
22   regarding recommendations for a trade association and does not include any data or
     method to determine valuations.” (Doc. 70 at 12). Defendant does not develop this
23   argument, and thus, the Court rejects it. Braun v. Agri-Systems, No. CV-F-02-6482 AWI
     SMS, 2006 WL 1328258, at *9 (E.D. Cal. May 16, 2006). Moreover, even if the Court
24   examined the merits of this argument, it would fail. Defendant did not challenge
     Chamberlin’s qualifications, and in any event, his extensive experience of thirty years in
25   the modeling industry would be sufficient to qualify him as an expert. See Fed. R. Evid.
     702 Committee Notes on Rules—2000 Amendment. An expert may rely on a publication
26   that is a reliable authority in the expert’s field. See Fed. R. Evid. 803(18); Creach v.
     Spokane County, No. CV-11-432-RMP, 2013 WL 12177099, at *3 (E.D. Wash. May 2,
27   2013). As Chamberlin’s report and declaration indicate, The White Book reflects industry
     practice. (Doc. 70-1 at 61, 64; Doc. 81-1 at 11). To the extent Defendant objects to
28   Plaintiffs’ use of The White Book, such objection is overruled without prejudice to a
     future more well-developed objection.

                                                - 10 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 11 of 17



 1   reports that “[u]sage includes the way and method of use and distribution of images
 2   including but not limited to advertising, social media, third party promotion, branding,
 3   [b]illboard displays, coupons and more.” (Id. at 60). In short, Chamberlin calculated the
 4   hypothetical negotiated price for Defendant to use Plaintiffs’ images based on his review
 5   of the facts as to the Plaintiffs’ careers as well as his extensive experience in the field.
 6   (See id. at 57–64)
 7          Defendant responds that Chamberlin should not have used the day rate to
 8   determine Plaintiffs’ damages, that he improperly calculated the day rate, that one
 9   publication should constitute one usage, and that his opinions are inconsistent with the
10   record. (Doc. 70 at 5–14). At bottom, Defendant’s challenges all relate to Defendant’s
11   disagreement with the assumptions Chamberlin made for purposes of his calculations.
12   Yet, this argument goes to weight and not admissibility. Kennedy v. Collagen Corp., 161
13   F.3d 1226, 1231 (9th Cir. 1998); see Bazemore v. Friday, 478 U.S. 385, 400 (1986)
14   (Brennan, J., concurring in part, joined by all other Members of the Court) (“Normally,
15   failure to include variables will affect the analysis’ probativeness, not its admissibility.”);
16   Dorn v. Burlington N. Santa Fe R.R. Co., 397 F.3d 1183, 1196 (9th Cir. 2005).
17          The Court finds Chamberlin’s methodology is reliable as Chamberlin asserts his
18   calculations and assumptions are based on his years of experience in the industry. See
19   Edmondson v. Caliente Resorts, LLC, No. 8:15-CV-2672-T-23TBM, 2017 WL
20   10591833, at *5–6 (M.D. Fla. Aug. 31, 2017) (concluding that a similar methodology
21   that Chamberlin applied in a similar case was reliable). Chamberlin applied his extensive
22   experience in the field of modeling to the facts of this case and rendered an opinion. See
23   Kumho Tire Co., 526 U.S. at 156 (stating an expert may “draw a conclusion from a set of
24   observations based on extensive and specialized experience”); see also Fed. R. Evid. 702
25   Committee Notes on Rules—2000 Amendment; Aloe Vera of Am. Inc., 2014 WL
26   3072981, at *11. The proper vehicle for Defendant’s challenges to Chamberlin’s
27   assumptions and any inconsistencies between his opinion and the record is on cross-
28   examination. Marsteller v. MD Helicopter Inc., No. CV-14-01788-PHX-DLR, 2018 WL


                                                 - 11 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 12 of 17



 1   3023284, at *1–2 (D. Ariz. May 21, 2018); Mcgarity v. FM Carriers, Inc., No 4:10-cv-
 2   130, 2012 WL 1028593, at *8 (S.D. Ga. Mar. 26, 2012) (stating a party “is free to
 3   identify flawed data or facts relied upon by an expert upon cross-examination, but such
 4   reliance at this stage does not render expert testimony inadmissible under Daubert”). The
 5   Court rejects Defendant’s challenges relating to any perceived flaws in Chamberlin’s
 6   methodology and finds that Chamberlin’s calculations are sufficiently reliable to survive
 7   a Daubert challenge based on the application of his extensive experience to the facts of
 8   this case.
 9          Plaintiffs have shown by the preponderance of the evidence that Chamberlin’s
10   methodology is reliable. The Court will deny Defendant’s motion to preclude Chamberlin
11   (Doc. 70).
12          b.      Plaintiffs’ Daubert Motion
13          Plaintiffs move to preclude testimony from Defendant’s expert Dr. Michael
14   Einhorn (“Dr. Einhorn”). (Doc. 69). Plaintiffs challenge Dr. Einhorn’s qualifications, the
15   reliability of his opinion, and the relevance of his opinions. (Id.). The Court takes each
16   argument in turn.
17                  1.    Qualifications
18          Plaintiffs assert that Dr. Einhorn is not qualified to render an opinion in this case
19   because he “has never negotiated a modeling or talent contract in his life.” (Doc. 69 at
20   12). Plaintiffs also claim that Dr. Einhorn’s “naïve and foundationless analysis could be
21   offered only by an individual who lacks the most fundamental comprehension of the
22   modeling industry and how contracts are negotiated, and valuations arrived at, therein.”
23   (Id. at 13).
24          Under Rule 702, the trial court must analyze whether the proffered witness is
25   qualified as an expert by “knowledge, skill, experience, training, or education.” Fed. R.
26   Evid. 702. Rule 702 was not meant to supplant “the traditional and appropriate means of
27   attacking shaky but admissible evidence,” including “[v]igorous cross-examination,
28   presentation of contrary evidence, and careful instruction on the burden of proof.”


                                                 - 12 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 13 of 17



 1   Daubert, 509 U.S. at 596. Accordingly, “[t]he qualification standard is meant to be broad
 2   and to seek a ‘minimal foundation’ justifying the expert’s role as an expert.” Allen v. Am.
 3   Capital Ltd., 287 F. Supp. 3d 763, 776 (D. Ariz. 2017) (quoting Hangarter v. Provident
 4   Life & Accident Ins., 373 F.3d 998, 1015–16 (9th Cir. 2004)); see also Hangarter, 373
 5   F.3d at 1015–16 (noting years of experience in the industry was sufficient to constitute
 6   “the minimal foundation of knowledge, skill, and experience required” by Rule 702).
 7   “Disputes as to the strength of [an expert’s] credentials . . . go to the weight, not the
 8   admissibility, of his testimony.’” Kennedy, 161 F.3d at 1231 (alteration in original)
 9   (quoting McCullock v. H.B. Fuller Co., 61 F.3d 1038, 1044 (2d Cir. 1995)).
10          It is telling that nearly all of Plaintiffs’ arguments relating to Dr. Einhorn’s
11   qualifications all relate back to Dr. Einhorn’s methodology and conclusions. The epitome
12   of Plaintiffs’ argument is that Dr. Einhorn’s “naïve and foundationless analysis could be
13   offered only by an individual who lacks the most fundamental comprehension of the
14   modeling industry and how contracts are negotiated, and valuations arrived at, therein.”
15   (Doc. 69 at 13). Defendant and Dr. Einhorn challenge Plaintiffs’ assertion that Dr.
16   Einhorn lacks “comprehension of the modeling industry.” In fact, Dr. Einhorn states he
17   has “provided valuation services in the areas of intellectual property, media,
18   entertainment, technology, trademarks, publicity rights, and product design since 2001,”
19   including “lawsuits involving over 135 models who have alleged right of publicity claims
20   for unlawful use of their image” and that he has published on these topics. (Doc. 84-3 at
21   11; see also Doc. 69-2 at 5–6; id. at 10; id. at 25–51 (Dr. Einhorn’s curriculum vitae)).
22          In any event, even if Plaintiffs are correct about Dr. Einhorn’s lack of experience
23   in the modeling industry, Plaintiffs’ complaint goes to the strength of Dr. Einhorn’s
24   credentials—i.e., that they assert he has no experience in the modeling industry, and thus,
25   the weight of his testimony, not its admissibility. Kennedy, 161 F.3d at 1231; Abu-
26   Lughod v. Calis, No. CV132792DMGGJSX, 2015 WL 12731921, at *2 (C.D. Cal. July
27   1, 2015) (rejecting argument that economist was not qualified to testify as a result of
28   having no experience in a particular niche industry because economist had thirty years of


                                                - 13 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 14 of 17



 1   experience in valuation of intellectual property). Indeed, Dr. Einhorn has about nineteen
 2   years of experience testifying as a valuation expert and has published on the topic.
 3   (Doc. 69-2 at 25–51 (Dr. Einhorn’s curriculum vitae); Doc. 84 at 9–10; Doc. 84-3 at 10–
 4   12).
 5          The Court finds that Dr. Einhorn’s years of experience providing valuation
 6   services in various industries, including intellectual property, is sufficient to satisfy the
 7   “minimal foundation” required by Rule 702. See Hangarter, 373 F.3d at 1015–16.
 8   Defendant has met its burden of showing Dr. Einhorn is qualified to testify on the
 9   valuation of Plaintiffs’ damages.
10                 2.     Reliability
11          Plaintiffs next challenge the reliability of Dr. Einhorn’s opinion. (Doc. 69 at 15–
12   17). “[T]he relevant factors for determining reliability will vary from expertise to
13   expertise . . . .” See Fed. R. Evid. 702 Committee Notes on Rules—2000 Amendment.
14   When an expert’s opinion is based on the “application of extensive experience,” it is
15   based on reliable principles and methods. See id. Further, where the expert has applied
16   her extensive experience, a lack of peer review, publication, and general acceptance in
17   the field is not dispositive because the expert’s opinion is the result of the expert’s
18   experience, not science. See Aloe Vera of Am. Inc., 2014 WL 3072981, at *11; see also
19   Wilson, 484 F.3d at 274 (“Experiential expert testimony . . . does not ‘rely on anything
20   like a scientific method.’” (quoting Fed. R. Evid. 702 Committee Notes on Rules—2000
21   Amendment)). Even so, “[t]he trial judge in all cases of proffered expert testimony must
22   find that it is properly grounded, well-reasoned, and not speculative before it can be
23   admitted.” Fed. R. Evid. 702 Committee Notes on Rules—2000 Amendment.
24          Just like Defendant’s challenge to Chamberlin, the crux of Plaintiffs’ challenge to
25   Dr. Einhorn is that Plaintiffs do not agree with Dr. Einhorn’s methodology. At bottom,
26   Plaintiffs reject Dr. Einhorn’s assumption that damages are equal to the amount Plaintiffs
27   could receive for selling a license to a particular image taken at a photoshoot. (Doc. 69-2
28   at 9–11, 14, 19–23). Therefore, Plaintiffs’ challenge only reflects disagreement with the


                                                - 14 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 15 of 17



 1   assumptions Dr. Einhorn made for purposes of his calculations, which goes to weight.
 2   Dorn, 397 F.3d at 1196; Kennedy, 161 F.3d at 1231. This issue must therefore be decided
 3   by the trier of fact.
 4          Similarly, Plaintiffs’ assertion that Dr. Einhorn has not explained what “‘glamour
 5   model’ contracts [he] relied on or what they have to do with Plaintiffs” is simply
 6   irrelevant to the reliability of his methodology. (Doc. 69 at 15); see Vaughn v. City of Los
 7   Angeles, No. CV1603086ABAJWX, 2017 WL 8786868, at *3 (C.D. Cal. Oct. 30, 2017);
 8   Edmondson, 2017 WL 10591833, at *6; N.M ex rel. Saleem M. v. Cent. York Sch. Dist.,
 9   No. 1:09-CV-00969, 2010 WL 11678364, at *3 (M.D. Pa. Sept. 2, 2010). Plaintiffs
10   ignore the fact that Dr. Einhorn reviewed contracts they produced in discovery and that
11   he has about nineteen years of experience in providing valuation services in the areas of
12   intellectual property, media, entertainment, and publicity rights—which has included
13   reviewing modeling contracts to valuate damages in lawsuits similar to this one.
14   (Doc. 69-2 at 6–8, 13–14; Doc. 84-3 at 11–15). Any perceived fault in Dr. Einhorn’s
15   methodology—whether in his assumptions or calculations—can be explored at trial. See
16   Daubert, 509 U.S. at 596.
17          The Court finds that Defendant met its burden of showing Dr. Einhorn’s expert
18   testimony is reliable.
19                  3.       Relevance
20          Finally, Plaintiffs assert that Dr. Einhorn’s opinion is not relevant. (Doc. 69 at 17–
21   18). Yet, again, it appears Plaintiffs’ bluster reveals that their legal argument is not
22   strong. The essence of their argument can be summed up in this sentence: “Simply put:
23   why should the jury in this case be allowed to listen to [a] Ph.D. in economics testify
24   about something a layman can do i.e., conduct a web search via Google?” (Id.). The
25   Court need not belabor the point; as already articulated above, Dr. Einhorn’s opinion was
26   based on much more than “a web search via Google.”
27          In any event, to be relevant, proffered expert testimony must be “sufficiently tied
28   to the facts of the case that it will aid the jury in resolving a factual dispute.” See


                                                - 15 -
      Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 16 of 17



 1   Daubert, 509 U.S. at 591 (citation omitted). Plaintiffs do not develop why Dr. Einhorn’s
 2   damages analysis is irrelevant. Instead, they again attack his methodology, including the
 3   facts he relied on and the assumptions he made. That argument does not work any better
 4   under the heading “relevance” as it does under the heading “reliability.” See Erickson v.
 5   City of Phoenix, No. CV-14-01942-PHX-JAT, 2016 WL 6522805, at *5 (D. Ariz. Nov. 3,
 6   2016) (rejecting argument that expert testimony was not relevant because expert used a
 7   particular methodology); Aloe Vera of Am. Inc., 2014 WL 3072981, at *4–5 (noting that
 8   while expert’s “inferences may be problematic, . . . that is an issue to be exposed upon
 9   cross-examination”). The parties disagree as to how to valuate Plaintiffs’ damages,
10   Defendant is entitled to offer its opinion on the issue and Plaintiffs can put it through the
11   crucible of cross-examination. Aloe Vera of Am. Inc., 2014 WL 3072981, at *4–5. In
12   sum, Dr. Einhorn’s expert testimony on Plaintiffs’ damages is not irrelevant because it
13   will aid the finder of fact in determining how much damages Plaintiffs incurred.
14                 4.       Conclusion
15          The Court finds that Dr. Einhorn is qualified, that his methodology is reliable, and
16   that his opinion is relevant. Plaintiffs’ Motion (Doc. 69) to preclude his testimony will
17   therefore be denied.
18   IV.    CONCLUSION
19          Based on the foregoing,
20          IT IS ORDERED that Defendant’s Motion to Strike Plaintiffs’ Expert Martin
21   Buncher’s Survey and Report and Motion to Exclude Testimony of Martin Buncher
22   (Doc. 66) is DENIED.
23          IT IS FURTHER ORDERED Defendant’s Motion to Strike Plaintiffs’ Expert
24   Stephen Chamberlin’s Report and Motion to Exclude Testimony of Stephen Chamberlin
25   (Doc. 70) is DENIED.
26
27
28


                                                - 16 -
     Case 2:18-cv-01443-JAT Document 96 Filed 06/17/20 Page 17 of 17



 1         IT IS FURTHER ORDERED that Plaintiffs’ Motion to Strike the Expert Report
 2   and Testimony of Michael Einhorn, Ph.D. (Doc. 69) is DENIED.
 3         Dated this 17th day of June, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 17 -
